UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

   

 

 

 

 

 

 

 

ee ee ee x
: 18cv10947 (DLC)
JANET SANCHEZ,
: ORDER OF
Plaintiff, : DISCONTINUANCE
-y-
P&S SELECT FOODS INC., ANTHONY MILLAN, : USC SDNY |
individually, RAY MILLAN, SENIOR, : DOCUMENT
individually, and RAY MILLAN, JUNIOR, : |}~ oe ess —— oe ory ||
individually, : BLES MMGMICALDLY POLED |
: DO |
Defendants. : DATE FILLE > MWh2d24
ee ee en ee x

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by December 12, 2019. If no such
application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand,

 

Inc., 356 F.3d 492, 494 n.i (2d Cir. 2004).

 

Dated: New York, New York
November 12, 2019

DENISE COTE
United States District Judge

 
